WILBUR, Circuit Judge.
From the nature of appeal contained in the record it appears that the appellant “appeals from the denial of Judge Edward E. Cushman for a *508new judge to hear and determine the issues of the above-entitled cause, and his denial to libelant of her right to an authenticated copy of her affidavit of prejudice and amended application for a new judge.” Apparently, from the record, two applications were made to the trial judge for proceedings under 28 USCA §§ 23, 25, based upon an affidavit attempting to allege bias and prejudice, and that the judge was to be a witness.
These orders are not appealable. McColgan v. Lineker (C. C. A.) 289 F. 253.
Appeal dismissed.